                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                            CASE NO. 6:20-cv-1795-Orl-22GJK


LUCHY REEDER,

        Plaintiff,
vs.

AMERICAN SECURITY INSURANCE
COMPANY,

        Defendant.


          DEFENDANT AMERICAN SECURITY INSURANCE COMPANY’S
                CERTIFICATE OF INTERESTED PARTIES AND
                  CORPORATE DISCLOSURE STATEMENT

        Defendant American Security Insurance Company discloses the following pursuant to

this Court’s Order Requiring Scheduling Report and Certificates of Interested Parties (DE 3):

1)      the name of each person, attorney, association of persons, firm, law firm, partnership,

and corporation that has or may have an interest in the outcome of this action – including

subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that

own 10% or more of a party’s stock, and all other identifiable legal entities related to any part

in the case:

        a)      Luchy Reeder, Plaintiff

        b)      Insurance Litigation Group, PA, Plaintiff’s counsel / claim representative
          c)     Central Loan Administration & Reporting d/b/a Cenlar. is the Named Insured

                 under the Certificate. It is a subsidiary of Cenlar Capital Corporation. Its

                 ownership structure is unknown.

          d)     American Security Insurance Company, Defendant, and the following

                 companies who are parent corporations of ASIC, or own 10% or more of

                 ASIC’s stock, and are publicly held within the United States: (1)

                 Interfinancial, Inc.; (2) Assurant, Inc., which is a publicly traded corporation

                 on the New York Stock Exchange, ticker symbol AIZ.

          e)     Shutts & Bowen, LLP, Attorneys for Defendant

2)        the name of every other entity whose publicly-traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings:

          None known at this time.

3)        the name of every entity which is likely to be an active participant in the proceedings,

including the debtor and members of the creditors’ committee (or twenty largest unsecured

credits) in bankruptcy cases:

          None known at this time.

4)        the name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution.

          None known other than Plaintiff, who Defendant denies is entitled to any relief in this

action.




                                                 2
       I hereby certify that, except as disclosed above, I am unaware of any actual or

potential conflict of interest involving the district judge and magistrate judge assigned to this

case, and will immediately notify the Court in writing on learning of any such conflict.



Dated:October 15, 2020



                                                   SHUTTS & BOWEN LLP
                                                   Attorneys for Defendant, AMERICAN
                                                   SECURITY INSURANCE COMPANY
                                                   200 East Broward Boulevard
                                                   Suite 2100
                                                   Fort Lauderdale, FL 33301
                                                   Telephone: (954) 524-5505
                                                   Facsimile: (954) 524-5506

                                                   By: /s/ Daniel R. Lazaro
                                                       David Batista, Esq.
                                                       Trial Counsel
                                                       Florida Bar No. 175803
                                                       Email: dbatista@shutts.com
                                                       Daniel R. Lazaro, Esq.
                                                       Florida Bar No. 99021
                                                       Email: dlazaro@shutts.com

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of October, 2020, a true and correct copy

of the foregoing has been furnished via CM/ECF to: Keith Pipersburg, Esquire, Insurance

Litigation Group P.A., 1500 NE 162nd Street, Miami, Florida 33162, (service@ilgpa.com).

                                                      /s/ Daniel R. Lazaro
                                                      DANIEL R. LAZARO




                                               3
